DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to communication(s):
RCE filed on 3/29/2021.
Amendment filed on 9/1/2020.
Application filed on 1/15/2019 with priority date of 5/7/2010 based on ancestral application 12/775614 now Patent No. 9418356, and 15/228591, now Patent No. 10218655.

The status of the claims is as follows: 
Claims 1-20 are pending and have been considered below.
Claims 1, 8 and 15 are independent claims.
In the amendment, claims 1-20 have been amended.
The claim objections to claims 6 and 10 are respectfully withdrawn in view of the amendment.


Response to Arguments

The examiner acknowledges the amendment made to claims 1-20 in the amendment filed on 3/29/2021.

Applicant’s arguments filed 3/29/2021 have been fully considered but they are directed toward newly amended limitations that are addressed with new art Edelstein. 

Double Patenting
US Patent No. 9418356 and 10218655 currently do not appear to warrant a double patenting rejection with the current listing of claims, however, the application will be monitored in future prosecution as it claim subject matter in the same field of endeavor.

Claim Objections

Claim(s) 1, 8, 20 is/are objected to because of the following informalities:

Per claims 1 and 20, claim 1 cites (emphasis added):
A method performed on a client computing device, the method comprising:
…
Sending to the one or more other recipient users addressed in the email … wherein the permissions associated with the on-line document enable the one or more other recipient users addressed in the email to access the online document with the at least one change.
Claim 8 cites (emphasis added):
... associate permissions with the online document allowing the one or more other recipient users addressed in the email to access the on-line document … .
Claim 20 cites (emphasis added):
The at least one hardware computer-readable storage media of claim 15, wherein the at least one change is incorporated with a server version of the online document stored in an on-line repository of the online document system.
The bolded “on-line” is presumed to be “online” for consistency with the usage of the term in the rest of the claims in the latest amendment. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claim 1, claim 1 cites a method performed on a client computing device where an online document system sets permissions for an online document upon creation of an email with the online document attached, and further cites (emphasis added):
“…
prenseting, by the client computing device, a version of an online document to a recipient user listed in an email, wherein a copy of the online document was attached to the email received by the client computing device from an online document system,
…”
The examiner was unable to find support where a copy of the online document was attached to an email after the document has been imported to the online system. The published specification ([0021, 0035, 0038, 0043]) teaches that after the document has been imported into the online system, which may come as an attached copy of the document from a user who does not use the online system, the subsequent emailing of the online document would contain link/reference to the online version of the document rather than actual copy of the document. 
Per claim 15, claim 15 contains similar language as claim 1, and additionally cites (emphasis added):
“… displaying, in response to the presented version of the online document … , a user interface that provides an option to send an attachment of the online document with the at least one change to one or more other recipient users …
…
Sending to the one or more other recipient users addressed in the email, … , the attachment to the version of the online document with the at least one change, …”
Accordingly, claim 15 is also rejected as failing to comply with written description requirement.
Claim 8 contains similar language as claim 1, and is similarly rejected as failing to comply with written description requirement. 
Per claims 7 and 11, claim 7 and claim 11 also contain similar language as claim 1:
“The method of claim 1, wherein the reference is an attachment of the presented version of the online document with the at least one change.”
and they are similarly rejected as failing to comply with written description requirement.
Claims 2-6, 8-10, 12-14, 16-20 depend from claims 1, 8, and 15 respectively, and are likewise rejected as failing to comply with written description requirement.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to 

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramaley (US Pub 20020143691, hereinafter Ramaley), in view of Kim et al. (US Pub 20080235177, hereinafter Kim), and Edelstein et al. (US Pub 20040172450, hereinafter Edelstein, from 892 dated 12/28/2020).

Per claim 8, Ramaley teaches:
A client computing device comprising: ([0036-0037] Fig. 1 shows a personal computer 20);
	A display; ([0039] Fig. 1, display 47);
	memory configured to store instructions for interacting with an online document system; and ([0036] Fig. 1, system memory 22; [0013, 0040, 0043]: an automated review cycle that operates within a document management system in a network shown in Fig. 1 and 2, where the document editor on each client enables collaboration);
	at least one processor configured to: ([0036] Fig. 1, processing unit 21);
	...
	presenting, by the client computing device, a version of the online document to a recipient user listed in the email, wherein a copy of the online document was attached to the email received by the client computing device from the online document system; ([0045-0046] Fig. 2 shows an original document 214 can be created by an author and send either as a duplicate document via attachment to an email, or as a link to a shared document location to reviewers, where the reviewers can open the document for editing);
	…
	receiving at least one change to the online document from the recipient user; ([0054] a review toolbar with document editor enable tracking changes, and adding comments with any document; [0071-0072] Fig. 6 shows step 620 where any user editing/changes are tracked);
	receiving an instruction from the recipient user to close the online document after the at least one change has been made; ([0073, 0077] Fig. 6: user action of closing the document is monitored when the user is reviewing the document; step 626 shows user closing the document);
	displaying, [online document with the at least one change to one or more other recipient users addressed in the email; and ([0054, 0083] Fig. 7: a review toolbar including “Reply with Changes” button is presented to the user that enable the user to select the button to send a link to the changed document the user has made during the review to the other reviewers; see also Fig. 6 [0071-0072]. The examiner notes that “reference” is interpreted broadly to include both link and attachment, in light of dependent claim 7);
	sending to the one or more other recipient users addressed in the email, in response to the option being selected, the reference to the version of the online document with the at least one change, … . ([0091-0095] Fig. 9 shows that when user choose to reply with changes, either a new email with link to the changed document is send back to the document author, step 910-914; or a reply email is automatically created based on the original email with the document ID and send back to the document author, step 904-914; [0092, 0088] the address information included in the email note such as “To”, “From”, and “cc” fields are used to send back the email).

	Although Ramaley teaches a reply with changes option that the user can select for an edited online document (Fig. 7 step 716 [0083]), Ramaley does not explicitly teach in response to closing the document, prompt the user to send the changed document; Kim teaches:
	displaying, by the computing device in response to the presented version of the online document being closed, a user interface that to send … version of the online document with the at least one change …; … ([0044] when source document is being closed, the program can optionally prompt the user to save and check-in the source document). 
	Kim and Ramaley are analogous art because Kim also teaches an online documents repository with a plurality of users. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Ramaley and Kim before him/her, to modify the teachings of the Ramaley to include teachings of Kim so that user are prompted as part of closing the document to send the changes. One would be motivated to make this combination to provide the users automatic reminder to send in the change to the original author.
	Additionally, although Ramaley teaches granting implicit read/edit access to a shared document under review by being a recipient of the email with reference to the shared document by virtue of having access to the document location in the online system ([0060]); Ramaley does not explicitly teach setting permissions according to recipients in the email distribution list; Edelstein teaches:
	generating permissions for accessing an online document upon creation of an email with the online document attached, the permissions being in an online document system allowing one or more recipient users addressed in the email to access the online document; ([0036-0038] Fig. 3: permissions for attached document can be set by a collaboration server using the sent email based on users list in “To:”, “Cc:”, and “Bcc”)
	…
	determining the recipient user has permission to edit the document due to being a recipient of the e-mail; ([0038, 0041] permissions are document included in a collaboration site can be set based on email distribution list so that other users included in the email of the collaboration site are checked for permissions when accessing the document in the site);
	…
	associate permissions with the online document allowing the one or more other recipient users addressed in the email to access the on-line document, and ([0038, 0042] permissions can be set based on email distribution list for each collaborators when a collaboration site is setup based on the email; forwarding a 
	… , wherein the permissions associated with the on-line document enable the one or more other recipient users addressed in the email to access the online document with the at least one change. ([0038, 0042] permissions can be set based on email distribution list for each collaborators when a collaboration site is setup based on the email; forwarding a changed shared document to others can initiate a new collaboration site, hence setup permissions based on the forward email distribution list);
	Edelstein and Ramaley-Kim are analogous art because Edelstein also teaches email based collaboration system. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Ramaley-Kim and Edelstein before him/her, to modify the teachings of the Ramaley-Kim to include teachings of Edelstein so that permissions for any shared document can be put in place for the review. One would be motivated to make this combination to combine the advantages of collaboration using email attachments with the conflict prevention advantages of collaboration using a collaboration server ([0005]) where access control for any shared documents can be provided by the collaboration server.

Per claim 1, claim 1 is a method claim that contains broader limitations that are substantially the same as claim 8, and is likewise rejected.

Per claim 2, Ramaley further teaches:
The method of claim 1, further comprising enabling editing, by the client computing device, of the presented version of the online document. ([0080][0082-0083] Fig. 7 shows the original document is open following the link included in the email - step 704, where user can make edits – step 714 or 722).

Per claim 3, Ramaley further teaches:
The method of claim 1, wherein the presented version of the online document is presented from a document repository of the online document system. ([0080] the original document is opened from online by following the link included in the mail; see also Fig. 7 with link included for online document).

Per claim 4, Ramaley further teaches:
The method of claim 1, wherein the presented version of the online document is presented from the received email. ([0067-0068] Fig. 6 shows that when the document is attached to the email, the document is opened from the email and presented to the user at step 608).
Per claim 5, Ramaley further teaches:
The method of claim 1, wherein the email provides access to the recipient user and the one or more other recipient users to edit the document in the online document system. ([0060] author/sender can include either link to shared document location so that recipients who has access to the shared location can access/edit the document, or include actual file to those user who don’t have access to the shared location; accordingly, the mere fact of being included in the email with the link give access to recipients to edit the document).
Per claim 6, Ramaley further teaches:
The method of claim 1, wherein the reference comprises a link to the version of the online document with the at least one change in the online document system. (Fig. 7 and Fig. 9 shows replying with changes made via providing link to the changed document; [0095] the reply email with the changed document is created as a link to an online version with the changes shown in Fig. 9 step 908).

Per claim 7, Ramaley further teaches:
The method of claim 1, wherein the reference is an attachment of the presented version of the online document with the at least one change. ([0090] the reply 

Per claim 9-11, 14, claims 9-11 and 14 contain limitations that are substantially the same as claim 2-3, 7, and 6 respectively, and are likewise rejected.
Per claim 12, Ramaley further teaches:
The client computing device of claim 8, wherein the reference is sent in a reply email to the email to the one or more other recipient users addressed in the email. ([0092, 0088-0089] Fig. 8-9: the address information included in the email note such as “To”, “From”, and “cc” fields are used to send back the email).
Per claim 13, Ramaley further teaches:
The client computing device of claim 12, wherein the one or more recipient users comprise fewer than all the addressed recipients of the email. ([0089] the author’s name found in the document information is used to send back the changed document to the author).
Per claim 15, claim 15 is a hardware medium (Ramaley [0037] Fig. 1 hard disk 27) claim that contains limitations that are substantially the same as claim 8, except for replying with the changed document as “attachment” rather than “reference” as claim 8, and is likewise rejected. The examiner further notes, as cited in rejection for claim 1, Ramaley Fig. 6 and Fig. 8 ([0067, 0087] teaches process for sending review documents as attachment and replying with modified document as attachment.

Per claims 16-17, claims 16-17 contain limitation that are substantially the same as claim 2-3 respectively, and are likewise rejected.

Per claim 18, Ramaley further teaches:
The at least one hardware computer-readable storage media of claim 15, wherein the presented version of the online document is presented from an original attachment in the email. ([0045-0046] Fig. 2 shows that the attachment send to the reviewer – duplicate document 220 – can be saved onto the reviewer’s computer – document 238 - and opened on the reviewer’s computer for editing).

Per claim 19, Ramaley further teaches:
The at least one hardware computer-readable storage media of claim 15, wherein the one or more other recipient users comprise less than all addressed recipients of the email. ([0089] Fig. 8: reply with attachment of modified document can be sent back to the author of the document).

Per claim 20, Ramaley further teaches:
The at least one hardware computer-readable storage media of claim 15, wherein the at least one change is incorporated with a server version of the online document stored in an on-line repository of the online document system. ([0074-0075] Fig. 6 shows at step 630 changes made to the attached document is merged back to original document at the shared location before being sent back).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20130212707 A1
DONAHUE J et al.
Method for securing and controlling access to e.g. portable document format document in enterprise, involves sending document-permissions information to client with respect to electronic document at client
US 20040085354 A1
MASSAND D
Computer-based document collaboration system accepts input related to document from reviewers and stores input in secondary data file


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                                                           
                                                                                                                                                                     
/ARIEL MERCADO/Primary Examiner, Art Unit 2176